UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7469


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

STEVEN MCKELVEY, a/k/a Custard, a/k/a C,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:00-cr-00380-GRA-1)


Submitted:   December 17, 2012             Decided:   January 9, 2013


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven McKelvey, Appellant Pro Se. Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steven McKelvey filed an 18 U.S.C. § 3582(c)(2) (2006)

motion,    seeking     the    benefit       of   Amendment    750     of   the       U.S.

Sentencing Guidelines.             The district court denied the motion

because McKelvey’s sentence was not based on the Guidelines, but

instead on the statutorily mandated minimum sentence.                          McKelvey

then filed a “Motion to Assert Jurisdiction,” contending that

the district court erroneously denied his § 3582(c)(2) motion.

The    district   court      construed      McKelvey’s      motion    as   a    second

§ 3582(c)(2) motion seeking the benefit of Amendment 750 and

denied relief.      McKelvey appeals from this order.                We affirm.

            In United States v. Goodwyn, 596 F.3d 233 (4th Cir.

2010), we held that a district court lacks authority to grant a

motion to reconsider its ruling on a § 3582(c)(2) motion.                             Id.

at 234.      Under Goodwyn, McKelvey had only one opportunity to

seek, through a § 3582(c)(2) motion, the benefit of Amendment

750.      See id. at 235-36.             Once the district court ruled on

McKelvey’s    first    § 3582(c)(2)         motion,    it   lacked    authority        to

grant     subsequent       relief      --   either     by    way     of    a     second

§ 3582(c)(2)      motion     or    a   motion    for   reconsideration          of    the

initial order.

            Accordingly,          we   affirm    the   district      court’s     order

denying McKelvey’s motion.

                                                                               AFFIRMED

                                            2